223 S.W.3d 178 (2007)
Michael M. THOMAS, Appellant,
v.
DIRECTOR OF REVENUE, STATE of Missouri, Respondent.
No. ED 88796.
Missouri Court of Appeals, Eastern District.
May 15, 2007.
Michael M. Thomas, Tipton, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole L. Loethen, Jefferson City, MO, for respondent.

ORDER
PER CURIAM.
Michael Thomas ("Thomas") appeals from a judgment in the Circuit Court of St. Charles County denying his application for hardship driving privileges for lack of jurisdiction. Thomas contends that the trial court erred in dismissing his petition on the grounds of lack of jurisdiction because he was not statutorily ineligible for a hardship license.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).